Citation Nr: 0920506	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-30 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service with the United 
States Marine Corps from May 1971 to July 1971 and was 
discharged under honorable conditions.  The Veteran also had 
service with the United States Army from October 1971 to 
October 1973, and was discharged under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Veteran testified before the 
undersigned Veterans Law Judge at a video conference hearing 
in April 2009.  A transcript of that hearing is of record.

Procedurally, the Board notes that the RO denied the Veteran 
entitlement to service connection for spondylolisthesis at L-
5/S-1/(claimed as a back injury) in a rating decision dated 
in August 2004.  The Veteran was notified of the decision on 
September 7, 2004, and filed a notice of disagreement that 
was timely received by the RO in August 2005.  A statement of 
the case (SOC) was mailed to the Veteran on February 13, 
2006.  The correspondence accompanying the SOC stated that 
the Veteran had 60 days from the date of the SOC mail date or 
the remainder of the one-year period from the date he was 
notified of the determination being appealed to file his 
substantive appeal, whichever was later.  On April 7, 2006, 
the Muskogee RO received correspondence from the Veteran 
stating that he had more information or evidence to give VA 
to substantiate his claim and noted that he should have the 
new evidence in about two weeks, and requested an extension 
for filing his substantive appeal (Form 9).  On April 28, 
2006, the RO received additional medical evidence from the 
Veteran in support of his claim, and on May 15, 2006, the 
Veteran submitted his substantive appeal (VA Form 9).

Under the relevant regulations, an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  A 
substantive appeal consists of a properly completed VA Form 9 
or other correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2008).  A veteran may request an 
extension of the 60-day period for filing a substantive 
appeal for good cause.  The request for such an extension 
should be in writing and must be made prior to the expiration 
of time for filing the substantive appeal, and must be filed 
with the Department of Veterans Affairs office from which the 
claimant received notice of the determination being appealed.  
38 C.F.R. §§ 20.202, 20.303 (2008).

In this case, the Board notes that prior to the expiration of 
the 60-day period for filing a substantive appeal, the 
Veteran submitted a request on April 7, 2006, for more time.  
Handwritten notes on the document submitted by the Veteran 
suggest that the RO may have considered the request as being 
filed out of time.  Nevertheless, it does not appear that the 
RO informed the Veteran of any such decision.  Nor does it 
appear that the RO informed the Veteran that his May 2006 
substantive appeal was considered untimely.  Consequently, it 
appears that the RO found the appeal to be timely.  Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003).  


REMAND

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 
(2003) (Board under no obligation to obtain a medical opinion 
when there is no competent evidence that the Veteran's 
disability or symptoms were service related).

The Veteran contends that his current back disability is the 
result of an injury that occurred during basic military 
training in the Marine Corps.  Specifically, the Veteran 
noted that he injured his back when he fell down a flight of 
stairs while running up and down the stairs during physical 
training.  He indicated that he was taken via ambulance for 
treatment, and noted that he has experienced back pain ever 
since this in-service incident.

The service treatment records (STRs) contain a May 1971 entry 
from the Marine Corps recruiting depot medical department in 
San Diego, California, noting that the Veteran arrived via 
ambulance after falling down one flight of stairs, hitting 
his head and hurting his hip.  The Veteran presented with 
right hip pain, and the examiner noted that the soft tissue 
was tender on his right hip and buttock, but the head of his 
femur was nontender, and an x-ray of the right hip was 
negative, revealing no radiological evidence of bone disease 
or pathology.  The examiner recommended no physical training 
for 24 hours.  Significantly, the entry did not mention a 
back injury.  The June 1971 discharge examination revealed a 
normal clinical evaluation for the Veteran's spine and lower 
extremities.

Regarding evidence of a current disability, and a nexus to 
service, two separate medical opinions indicate that the 
Veteran's back disability "may be associated" with his time 
spent in the Marine Corps.  The record contains a March 1995 
letter from F.R., M.D. noting that the Veteran injured his 
back in December 1993 while working as an iron worker, when 
he slipped, injuring his low back.  Dr. R. noted that when he 
first saw the Veteran it was his impression that he had an 
acute injury superimposed upon degenerative disc and 
longstanding spondylolisthesis.

The record also contains an April 2006 medical opinion by 
D.B., M.D., where the Veteran reported that he sustained an 
injury in the United States Marine Corps in 1971 when he fell 
down stairs, injuring his hip and head, and landing on his 
buttock.  Since that time, the Veteran has experienced some 
low back pain.  Dr. B. noted that the Veteran underwent an in 
situ fusion for an L5-S1 spondylolisthesis as well as 
degenerative discectomy, and gave an impression of back pain, 
status post fusion, and opined that the Veteran's 
spondylolisthesis at L5-S1 was a direct result of the injury 
sustained when the Veteran was in the military.  Dr. B. 
explained that often times back pain can be referred to the 
hip and is often missed or even not imaged, and noted that 
the Veteran did go on to have progressively worse back pain 
with radicular symptoms, which Dr. B. felt was certainly 
associated with his in-service fall down the stairs.

In September 2007, the Veteran submitted a letter he wrote to 
his wife while in the Marine Corps on active duty in 1971.  
The letter was postmarked May 31, 1971 and in the letter the 
Veteran reported that he had fallen down a flight of stairs 
that morning and hurt his back.  He noted that he was taken 
to sick bay and stayed for a little while and was let go, but 
noted that the best part was that he did not have to run for 
24 hours.  

In this case, given the standard of the regulation, because 
the evidence of record indicates that the Veteran's current 
back disability "may be associated" with his period of 
active duty military service (May 1971 through July 1971, the 
time period when he received an honorable discharge), the 
Board finds that a medical nexus opinion is required in order 
to fulfill the duty to assist.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon.  Specifically, as noted above, in an April 
2006 medical opinion, Dr. B. opined that the Veteran's back 
pain was a direct result of the injury sustained when the 
Veteran was in the military, and noted that his current back 
disability was clearly associated with the fall down the 
stairs.  Although there is no indication that Dr. B. reviewed 
the claims file, or that he had access to the STRs, and 
therefore it is clear the 2006 opinion was based on a history 
of his initial injury as reported by the Veteran, the Board 
finds that it is enough to suggest that the Veteran's current 
back disability "may be associated" with the 1971 in-
service fall down the stairs, (which did not mention a back 
injury), especially in light of the Veteran's testimony of 
continued back related symptoms since service.  

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
recently prepared treatment records.  
With any necessary authorization from the 
Veteran, obtain and associate with the 
claims file any medical records 
identified by the Veteran that have not 
been secured previously.

2.  The Veteran should be afforded a VA 
spine examination conducted by a 
physician with appropriate expertise to 
render a nexus opinion regarding the 
medical probability that any current back 
disability is attributable to the 
Veteran's active military service.  The 
physician should include an opinion as to 
whether it is at least as likely as not 
that any current back disability is, even 
in part, attributable to military 
service, especially the fall down a 
flight of stairs in 1971.  The Veteran's 
testimony regarding continued symptoms 
since service, the 1971 in-service entry 
noting a fall down the stairs, as well as 
Dr. B.'s April 2006 opinion should be 
taken into account when arriving at an 
opinion.  Further, the post-service work 
related injury that occurred in 1993 
should be taken into account in forming 
an opinion.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

